       Case 4:20-cv-00029-DN-PK Document 2 Filed 03/31/20 Page 1 of 15




Ryan L. McBride, Esq. (16218 UT)
ryan@kazlg.com
KAZEROUNI LAW GROUP, APC
2633 E. Indian School Road, Ste. 460
Phoenix, AZ 85016
Telephone: (800) 400-6808
Facsimile: (800) 520-5523

Theron D. Morrison, Esq. (10331 UT)
theron@morlg.com
MORRISON LAW GROUP
290 25th Street, Suite #102
Ogden, Utah 84401
Telephone: (801) 392-9324
Facsimile: (801) 337-2087


Attorneys for Plaintiff


                IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH
MELANIE LAYTON,                        COMPLAINT FOR DAMAGES
                                       FOR VIOLATION OF THE FAIR
                                       CREDIT REPORTING ACT 15
             Plaintiff,                U.S.C. § 1681, ET SEQ.
                v.                     Case No.: 4:20-cv-00029-DN
EXPERIAN INFORMATION
                                       Judge: David Nuffer
SOLUTIONS, INC., BANK OF
AMERICA, N.A., SYNCHRONY               JURY TRIAL DEMANDED
BANK, COMENITY BANK, and
DISCOVER FINANCIAL
SERVICES, INC.,

             Defendants.
   Case 4:20-cv-00029-DN-PK Document 2 Filed 03/31/20 Page 2 of 15




                                    INTRODUCTION
1. The United States Congress has found the banking system is dependent upon
   fair and accurate credit reporting. Inaccurate credit reports directly impair
   the efficiency of the banking system, and unfair credit reporting methods
   undermine the public confidence, which is essential to the continued
   functioning of the banking system. Congress enacted the Fair Credit
   Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to insure fair and
   accurate reporting, promote efficiency in the banking system, and protect
   consumer privacy. The FCRA seeks to ensure consumer reporting agencies
   exercise their grave responsibilities with fairness, impartiality, and a respect
   for the consumer’s right to privacy because consumer reporting agencies
   have assumed such a vital role in assembling and evaluating consumer credit
   and other information on consumers. The FCRA also imposes duties on the
   sources that provide credit information to credit reporting agencies, called
   “furnishers.”
2. Melanie Layton (“Plaintiff”), by Plaintiff’s attorneys, brings this action to
   challenge the actions of EXPERIAN INFORMATION SOLUTIONS, INC
   (“Experian”), BANK OF AMERICA, N.A. (“BA”), SYNCHRONY BANK
   (“Synchrony”), COMENITY BANK (“Comenity”), and DISCOVER
   (“Discover”) (or jointly as “Defendants”) with regard to erroneous reports
   of derogatory and negative credit information made by Defendants to
   national reporting agencies, and for failure of Defendants to properly
   investigate, and this conduct caused Plaintiff damages.
3. Plaintiff makes these allegations on information and belief, with the
   exception of those allegations that pertain to Plaintiff, or to Plaintiff’s
   counsel, which Plaintiff alleges on personal knowledge.
4. While many violations are described below with specificity, this Complaint
   alleges violations of the statute cited in its entirety.


                                         2
    Case 4:20-cv-00029-DN-PK Document 2 Filed 03/31/20 Page 3 of 15




5. Unless otherwise stated, all the conduct engaged in by Defendants took
    place in the County of Washington, State of Utah.
6. Any violations by Defendants were knowing, willful, and intentional, and
    Defendants did not maintain procedures reasonably adapted to avoid any
    such violation.
7. Unless otherwise indicated, the use of Defendants’ name in this Complaint
    includes all agents, employees, officers, members, directors, heirs,
    successors, assigns, principals, trustees, sureties, subrogees, representatives,
    and insurers of Defendants’ named.

                             JURISDICTION AND VENUE

8. This action arises out of Defendants’ violations of the Fair Credit Reporting
    Act, 15 U.S.C. §§ 1681-1681(x) (“FCRA”).
9. Venue is proper for the following reasons: (i) Plaintiff resides in the County
    of Washington, State of Utah which is within this judicial district; (ii) the
    conduct complained of herein occurred within this judicial district; and, (iii)
    Defendants conducted business within this judicial district at all times
    relevant.
                                    PARTIES
10. Plaintiff is a natural person residing in the County of Washington, State of
    Utah. In addition, Plaintiff is a “consumer” as that term is defined by 15
    U.S.C. § 1681a(c).
11. Defendant Experian is a corporation doing business in the State of Utah.
12. Defendant BA is a financial institution doing business in the State of Utah.
13. Defendant Synchrony is a financial institution doing business in the State of
    Utah.
14. Defendant Comenity is a financial institution doing business in the State of
    Utah.


                                        3
    Case 4:20-cv-00029-DN-PK Document 2 Filed 03/31/20 Page 4 of 15




15. Defendant Discover is a debt collection agency doing business in the State
    of Utah.
16. Defendants BA, Synchrony, Comenity, and Discover (“Defendant
    Creditors”) are furnishers of information as contemplated by 15 U.S.C. §
    1681s-2(b) that regularly and in the ordinary course of business furnish
    information to a consumer credit reporting agency.
17. Defendant Experian is a national credit reporting agency, doing business in
    Utah, with a principal place of business in California.

                           GENERAL ALLEGATIONS

18. At all times relevant, Plaintiff was an individual residing within the State of
    Utah.
19. At all times relevant, Defendants conducted business in the State of Utah.
20. Plaintiff had opened several credit accounts with Defendant Furnishers (the
    “Accounts”).
21. Prior to July 5, 2018, Plaintiff had an account, no. 552433XXXXX, with BA
    (the “BA Account”)
22. Prior to July 5, 2018, Plaintiff had an account, no. 603461XXXX, with
    Synchrony (the “Synchrony Account 1”)
23. Prior to July 5, 2018, Plaintiff had an account, no. 798192XXXX, with
    Synchrony (the “Synchrony Account 2”)
24. Prior to July 5, 2018, Plaintiff had opened an account, no. 585637XXX, with
    Comenity (the “Comenity Account”)
25. Prior to July 5, 2018, Plaintiff had an account, no. 601120XXXXX, with
    Discover (the “Discover Account”)
26. On or about March 27, 2018, Plaintiff filed for a Chapter 7 Bankruptcy in
    the United States Bankruptcy Court for the District of Utah in order to obtain
    a fresh start and rebuild her credit. Plaintiff’s case was assigned Case
    Number 18-22018 (the “Bankruptcy”).
                                       4
    Case 4:20-cv-00029-DN-PK Document 2 Filed 03/31/20 Page 5 of 15




27. The Accounts were scheduled in the Bankruptcy and the Defendant
    Creditors and/or subsequent holders of the Accounts received notice of the
    Bankruptcy.
28. On or about July 5, 2018, Plaintiff received a Chapter 7 Bankruptcy
    discharge.
29. The Defendant Creditors filed no proceedings to declare the Accounts “non
    dischargeable” pursuant to 11 U.S.C. § 523 et seq.
30. Defendant Creditors also did not request relief from the “automatic stay”
    codified at 11 U.S.C. §362 et seq. while the Plaintiff’s Bankruptcy was
    pending to be allowed to legally pursue the Plaintiff personally for any
    underlying debts on the Accounts.
31. Defendant Creditors and/or the subsequent holders of the Accounts were
    listed in the schedule of creditors and received notice of the discharge order
    when the Bankruptcy was discharged.
32. Accordingly, the Accounts were discharged through the Bankruptcy.
33. Further, while the automatic stay was in effect during the Bankruptcy, it was
    illegal for Defendant Creditors to report any post-Bankruptcy derogatory
    collection information on the Accounts.
34. Any attempt by Defendant Creditors to collect debts on the Accounts by
    reporting post-Bankruptcy derogatory information after the entry of the
    automatic stay and Discharge would thereafter be false or inaccurate and
    prohibited.
35. Plaintiff subsequently learned that Defendant Creditors reported post-
    Bankruptcy derogatory credit information regarding the Accounts on
    Plaintiff’s credit reports, thereby causing erroneous, inaccurate, and
    derogatory credit information in Plaintiff’s credit files.
36. The continued reporting of erroneous, inaccurate, and derogatory
    information negatively impacted Plaintiff’s credit and her “fresh start” post-
    bankruptcy financial life.

                                        5
    Case 4:20-cv-00029-DN-PK Document 2 Filed 03/31/20 Page 6 of 15




                          The BA Account:
        Experian and BA’s Inaccurate and Derogatory Reporting

37. In an Experian credit report dated December 17, 2018, BA and Experian
    reported the following inaccurate and derogatory information re the BA
    Account:
       • Status: Account Charged Off. $4,727 written off
       • Payment history August 2018: Charge off
38. Experian and BA should not have reported derogatory information on this
    BA account after March 27, 2018, because Plaintiff had filed for Bankruptcy
    on March 27, 2018.
39. Experian and BA especially should not have reported derogatory
    information on this BA account after July 5, 2018 because this BA account
    was discharged in Plaintiff’s chapter 7 bankruptcy on that date.
40. On or about December 21, 2018, Plaintiff disputed the inaccurate and
    derogatory information on this BA account pursuant to 15 U.S.C. §
    1681I(a)(2) by notifying Experian, in writing, of the incorrect and inaccurate
    credit information furnished by BA.
41. Specifically, Plaintiff sent a letter, certified, return receipt, to Experian
    disputing the above inaccurate and incorrect derogatory information and
    requesting it be corrected and removed as follows:

             • Immediately correct this account and the disputed derogatory
               information from my credit report.
             • The discharged debt should be reported with a status of
               “included in bankruptcy” and balance of $0.
             • There should not be any amount listed as “past due” or “written
               off”.
             • Any post bankruptcy derogatory information needs to be
               immediately deleted from my credit report.
             • If you do not immediately correct this account on my credit
               report please include a 100 word statement on my credit report

                                       6
    Case 4:20-cv-00029-DN-PK Document 2 Filed 03/31/20 Page 7 of 15




                   of all the disputed information contained in this letter regarding
                   this account.

                     The Synchrony Account 1:
    Experian and Synchrony’s Inaccurate and Derogatory Reporting

42. In an Experian credit report dated December 17, 2018, Synchrony and
    Experian reported the following inaccurate and derogatory information on
    the Synchrony Account 1:
        • Status: Account charged off. $4,727 written off
        • Payment history August 2018: Charge off
43. Experian and Synchrony should not have reported derogatory information
    on this Synchrony account after March 27, 2018, because Plaintiff had filed
    for Bankruptcy on March 27, 2018.
44. Experian and Synchrony especially should not have reported derogatory
    information on this Synchrony account after July 5, 2018 because this
    Synchrony account was discharged in Plaintiff’s chapter 7 bankruptcy on
    that date.
45. On or about December 21, 2018, Plaintiff disputed the inaccurate and
    derogatory information on this Synchrony account pursuant to 15 U.S.C. §
    1681I(a)(2) by notifying Experian, in writing, of the incorrect and inaccurate
    credit information furnished by Synchrony.
46. Specifically, Plaintiff sent a letter, certified, return receipt, to Experian,
    disputing and requesting the above inaccurate and incorrect derogatory
    information be removed and corrected as follows:

                 • Immediately correct this account and the disputed derogatory
                   information from my credit report.
                 • The discharged debt should be reported with a status of
                   “included in bankruptcy” and balance of $0.
                 • Any post bankruptcy derogatory information needs to be
                   immediately deleted from my credit report.

                                         7
    Case 4:20-cv-00029-DN-PK Document 2 Filed 03/31/20 Page 8 of 15




                 •   If you do not immediately correct this account on my credit
                     report please include a 100 word statement on my credit report
                     of all the disputed information contained in this letter regarding
                     this account.

                     The Synchrony Account 2:
    Experian and Synchrony’s Inaccurate and Derogatory Reporting
47. In an Experian credit report dated December 17, 2018, Synchrony and
    Experian reported the following inaccurate and derogatory information on
    the Synchrony Account 2:
        • Status: Account charged off. $2,980 written off
        • Payment history August 2018: Charge off
48. Experian and Synchrony should not have reported derogatory information
    on this Synchrony account after March 27, 2018, because Plaintiff had filed
    for Bankruptcy on March 27, 2018.
49. Experian and Synchrony especially should not have reported derogatory
    information on this Synchrony account after July 5, 2018 because this
    Synchrony account was discharged in Plaintiff’s chapter 7 bankruptcy on
    that date.
50. On or about December 21, 2018, Plaintiff disputed the inaccurate and
    derogatory information on this Synchrony account pursuant to 15 U.S.C. §
    1681I(a)(2) by notifying Experian, in writing, of the incorrect and inaccurate
    credit information furnished by Synchrony.
51. Specifically, Plaintiff sent a letter, certified, return receipt, to Experian
    disputing and requesting the above inaccurate and incorrect derogatory
    information be removed and corrected as follows:

                 • Immediately correct this account and the disputed derogatory
                   information from my credit report.
                 • The discharged debt should be reported with a status of
                   “included in bankruptcy” and balance of $0.


                                           8
    Case 4:20-cv-00029-DN-PK Document 2 Filed 03/31/20 Page 9 of 15




                 •  Any post bankruptcy derogatory information needs to be
                   immediately deleted from my credit report.
                 • If you do not immediately correct this account on my credit
                   report please include a 100 word statement on my credit report
                   of all the disputed information contained in this letter regarding
                   this account.


                      The Comenity Account:
     Experian and Comenity’s Inaccurate and Derogatory Reporting
52. In an Experian credit report dated December 17, 2018, Comenity and
    Experian reported the following inaccurate and derogatory information on
    the Comenity Account:
        • Status: Account Charged Off. $1,600 written off, $1,600 past
           due as of December 2018
        • Payment history June – December 2018: Charge off
53. Experian and Synchrony should not have reported derogatory information
    on this Synchrony account after March 27, 2018, because Plaintiff had filed
    for Bankruptcy on March 27, 2018.
54. Experian and Synchrony especially should not have reported derogatory
    information on this Synchrony account after July 5, 2018 because this
    Synchrony account was discharged in Plaintiff’s chapter 7 bankruptcy on
    that date.
55. On or about December 21, 2018, Plaintiff disputed the inaccurate and
    derogatory information on this Synchrony account pursuant to 15 U.S.C. §
    1681I(a)(2) by notifying Experian, in writing, of the incorrect and inaccurate
    credit information furnished by Synchrony.
56. Specifically, Plaintiff sent a letter, certified, return receipt, to Experian
    disputing and requesting the above inaccurate and incorrect derogatory
    information be removed and corrected as follows:



                                          9
    Case 4:20-cv-00029-DN-PK Document 2 Filed 03/31/20 Page 10 of 15




                 • Immediately correct this account and the disputed derogatory
                   information from my credit report.
                 • The discharged debt should be reported with a status of
                   “included in bankruptcy” and balance of $0.
                 • Any post bankruptcy derogatory information needs to be
                   immediately deleted from my credit report.
                 • If you do not immediately correct this account on my credit
                   report please include a 100 word statement on my credit report
                   of all the disputed information contained in this letter regarding
                   this account.

                       The Discover Account:
     Experian and Discover’s Inaccurate and Derogatory Reporting
57. In an Experian credit report dated December 17, 2018, Discover and
    Experian reported the following inaccurate and derogatory information on
    the Discover Account:
        • Status: OPEN
58. Experian and Synchrony should not have reported derogatory information
    on this Synchrony account after March 27, 2018, because Plaintiff had filed
    for Bankruptcy on March 27, 2018.
59. Experian and Synchrony especially should not have reported derogatory
    information on this Synchrony account after July 5, 2018 because this
    Synchrony account was discharged in Plaintiff’s chapter 7 bankruptcy on
    that date.
60. On or about December 21, 2018, Plaintiff disputed the inaccurate and
    derogatory information on this Synchrony account pursuant to 15 U.S.C. §
    1681I(a)(2) by notifying Experian, in writing, of the incorrect and inaccurate
    credit information furnished by Synchrony.
61. Specifically, Plaintiff sent a letter, certified, return receipt, to Experian
    disputing and requesting the above inaccurate and incorrect derogatory
    information be removed and corrected as follows:


                                         10
    Case 4:20-cv-00029-DN-PK Document 2 Filed 03/31/20 Page 11 of 15




             • Immediately correct this account and the disputed derogatory
               information from my credit report.
             • The discharged debt should be reported with a status of
               “included in bankruptcy” and balance of $0.
             • If you do not immediately correct this account on my credit
               report please include a 100 word statement on my credit report
               of all the disputed information contained in this letter regarding
               this account.

      Defendants’ Continued Inaccurate and Derogatory Reporting

62. Upon information and belief, Experian timely notified Defendant Creditors
   of Plaintiff’s dispute, but Defendant Creditors continued reporting the
   inaccurate and derogatory information.
63. Defendants were required to conduct a reinvestigation into this specific
   account on Plaintiff’s cosumer report pursuant to 15 U.S.C. §1681i.
64. On or about February 4, 2019, Plaintiff received notification from Experian
   that Defendant Creditors had received notice of Plaintiff’s dispute pursuant
   to 15 U.SC. § 1681i(a)(6).
65. After receiving notice of Plaintiff’s dispute, Defendants republished the
   inaccurate and derogatory information on the Accounts.
66. Rather than updating Plaintiff’s Accounts as notified by Plaintiff,
   Defendants verified the reported information and then republished the
   inaccurate and derogatory information on Plaintiff’s credit report.
67. According to Experian’s “Glossary of Credit Terms” pertaining to credit
   reports, “Status” is defined as “the current status or state of the account.”
68. Reporting the status of the Accounts as unpaid and charged off after July 5,
   2018 are blatantly incorrect because the Accounts were discharged in
   bankruptcy on July 5, 2018.
69. After Plaintiff’s dispute, by reporting the current status of the Accounts as
   currently being reported and by failing to update the status of the Accounts,

                                       11
   Case 4:20-cv-00029-DN-PK Document 2 Filed 03/31/20 Page 12 of 15




   Defendants are intentionally now reporting and republishing inaccurate post-
   bankruptcy discharge information.
70. Plaintiff is informed and believes that her credit score is taking a “double-
   hit”, once for her bankruptcy, and once again for the negative statuses.
71. Additionally, Defendants’ reporting charged off on the Accounts is incorrect
   as the Accounts were discharged in bankruptcy and there thus no current
   balance is due and owning on the Accounts.
72. Plaintiff is informed and believes and thereon alleges that during the
   investigation of Plaintiff’s dispute, prior to Defendant Creditors’ responding
   and verifying the incorrect information to the credit reporting agencies,
   Defendants failed to check Plaintiff’s bankruptcy filings to ensure the
   Accounts were included in bankruptcy, and to ensure correct reporting on
   the Accounts.
73. Plaintiff is informed and believes and here upon alleges that during the
   investigation of Plaintiff’s dispute, prior to Experian responding and
   verifying the incorrect information to Plaintiff, Experian failed to check
   Plaintiff’s bankruptcy filings to ensure the Accounts were included in
   bankruptcy to aid in reporting the correct status of Plaintiff’s Accounts.
74. Plaintiff is informed and believes and here upon alleges that during the
   investigation of Plaintiff’s dispute, prior to Defendants Creditors responding
   and verifying the incorrect information to the credit reporting agencies,
   Defendant failed to communicate with Experian to aid in reporting the
   correct status of Plaintiff’s Accounts.
75. Plaintiff is informed and believes and here upon alleges that during the
   investigation of Plaintiff’s dispute, prior to Defendant Experian responding
   and verifying the incorrect information to Plaintiff, Defendant Experian
   failed to communicate with Defendant Creditors to aid in reporting the
   correct status of Plaintiff’s Accounts.


                                      12
   Case 4:20-cv-00029-DN-PK Document 2 Filed 03/31/20 Page 13 of 15




76. Defendants further failed to contact Plaintiff and request additional
   information from Plaintiff that would aid in reporting the correct status of
   Plaintiff’s Accounts.
77. Therefore, Defendants upon receipt of Plaintiff’s dispute, failed to conduct
   an investigation with respect to the disputed information as required by 15
   U.SC. § 1681s-2(b)(1)(A).
78. Defendants failed to review all relevant information provided by Plaintiff in
   the dispute to Experian, as required by and in violation of 15 U.SC. § 1681s-
   2(b)(1)(B).
79. Due to Defendants’ failure to investigate, they each further failed to correct
   and update Plaintiff’s information as required by 15 U.S.C. § 1681s-
   2(b)(1)(E), thereby causing continued reporting of inaccurate and derogatory
   information in violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
80. Plaintiff’s continued efforts to correct Defendants’ erroneous and negative
   information by disputing the reporting on the accounts with Defendants were
   futile.
81. Defendants’ continued inaccurate and negative reporting on the accounts in
   light of its knowledge of the actual errors was willful.
82. Defendants’ inaccurate and negative reporting damaged Plaintiff’s
   creditworthiness.
83. By inaccurately reporting account information on the accounts after notice
   and confirmation of its errors, Defendants failed to take the appropriate
   measures as determined in 15 U.S.C. §§ 1681-s(2)(b)(1)(D) and (E).

                             CAUSE OF ACTION
             VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       15 U.S.C. § 1681 ET SEQ. (FCRA)

84. Plaintiff incorporates by reference all of the above paragraphs of this
   Complaint as though fully stated herein.
                                      13
      Case 4:20-cv-00029-DN-PK Document 2 Filed 03/31/20 Page 14 of 15




   85. The foregoing acts and omissions of each Defendant constitute numerous
      and multiple willful, reckless or negligent violations of the FCRA, including
      but not limited to each and every one of the above-cited provisions of the
      FCRA, 15 U.S.C § 1681.
   86. As a result of each and every willful violation of the FCRA, Plaintiff is
      entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
      1681n(a)(1); statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
      punitive damages as the Court may allow pursuant to 15 U.S.C. §
      1681n(a)(2); and reasonable attorney’s fees and costs pursuant to 15 U.S.C.
      § 1681n(a)(3) from Defendants.
   87. As a result of each and every negligent noncompliance of the FCRA,
      Plaintiff is entitled to actual damages as the Court may allow pursuant to 15
      U.S.C. § 1681o(a)(1); and reasonable attorney’s fees and costs pursuant to
      15 U.S.C. § 1681o(a)(2) from Defendants.

                                PRAYER FOR RELIEF

      Plaintiff respectfully requests the Court grant Plaintiff the following relief
against Defendants:

                                CAUSE OF ACTION
                VIOLATION OF THE FAIR CREDIT REPORTING ACT
                         15 U.S.C. § 1681 ET SEQ. (FCRA)

     • an award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
     • award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
     • an award of punitive damages as the Court may allow pursuant to 15
        U.S.C. § 1681n(a)(2);




                                        14
     Case 4:20-cv-00029-DN-PK Document 2 Filed 03/31/20 Page 15 of 15




     • award of costs of litigation and reasonable attorney’s fees, pursuant to 15
        U.S.C. § 1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendants
        for each incident of negligent noncompliance of the FCRA; and
     • any other relief the Court may deem just and proper.

                                   TRIAL BY JURY

  88. Pursuant to the seventh amendment to the Constitution of the United States
     of America, Plaintiff is entitled to, and demands, a trial by jury.



Dated: March 31, 2020                               Respectfully submitted,

                                              BY: /S/ RYAN MCBRIDE______
                                                     RYAN MCBRIDE, ESQ.
                                                    ATTORNEY FOR PLAINTIFF




                                         15
